Citation Nr: 1646508	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  08-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right shoulder disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to June 1993.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 20 percent for a right shoulder disability.  In November 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing (as well as a transcript of an August 2008 RO hearing) is in the record.  In March 2012, the Board remanded the case to the RO for additional development.  A June 2009 rating decision assigned a temporary total (convalescent) rating for the right shoulder disability from March 20, 2009 through June 30, 2009.  (The Veteran did not disagree with the June 2009 rating decision.)  

A November 2014 Board decision denied a rating in excess of 20 percent for the Veteran's right (minor) shoulder disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2016 Memorandum Decision set aside that part of the Board's decision pertaining to the right shoulder (but did not disturb the favorable finding relative to the evaluation of the postoperative umbilical hernia), and remanded the matter to the Board for additional development and readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its March 2016 Memorandum Decision, the Court essentially agreed with the Veteran that in its decision the Board relied upon inadequate medical reports and provided inadequate reasons and bases for its denial of a higher rating for the right shoulder disability.  The Court stated that none of the medical reports adequately recorded at what point the Veteran experienced functional limitations as a result of pain on repetitive motion of the right shoulder, and found that the Board failed to explain why such reports were nevertheless adequate for a rating decision based on functional range of motion.  Noting that the VA's standard form used by VA medical examiners asked a patient where pain began on initial testing but failed to make such request on repetitive testing, the Court indicated that there was deficiency in evaluating the Veteran's right shoulder disability.  In light of the foregoing, the Board returns this case to the RO for a VA examination and medical opinion addressing the functional impairments resulting from the right shoulder disability, particularly all limitations of motion.

Prior to arranging for the Veteran to undergo another VA examination, the RO should ensure that all updated treatment records from VA have been associated with the claims file.  The Veteran has been receiving VA treatment for his right shoulder disability, and as VA treatment records are constructively of record, they may contain information pertinent to the appeal.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for association with the claims file all updated (since November 2015) records of VA evaluations and treatment the Veteran has received for his right shoulder disability. 

2.  Thereafter, the AOJ should arrange for the Veteran to undergo a VA examination to determine the current nature and severity of his service-connected right shoulder disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should ensure all necessary testing is completed, including range-of-motion testing, and address whether there is additional loss of function and pain on motion (per DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, the examiner is requested to:  

(a).  Provide the results of both active range of motion studies and passive range of motion studies, on initial testing and repetitive use testing, as well as the point at which painful motion begins, as objectively observed, for both active and passive motion on initial and repetitive use testing; 

(b).  Describe in detail the presence of any weakened movement, excess fatigability, or incoordination, and such determination should be expressed in terms of the actual degree of additional range of motion loss or the functional equivalent of additional range of motion loss; 

(c).  Note whether pain in the right shoulder could significantly limit functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time, and such determination should be expressed in terms of the degree of additional range of motion loss or the functional equivalent of additional range of motion loss; and 

(d).  Describe the Veteran's functional impairment from his service-connected right shoulder disability and furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of activities he would be able to participate in and those that would be precluded by the disability, from a medical standpoint.  

All opinions must include rationale.  

3.  After completion of the foregoing, the AOJ should review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

